           21-10699-dsj        Doc 176 Filed 09/21/21 Entered 09/21/21 16:10:39                      Ntc of
                                     Transmittal of Record Pg 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF NEW YORK
                                            One Bowling Green
                                         New York, NY 10004−1408


IN RE: Kossoff PLLC                                          CASE NO.: 21−10699−dsj

Social Security/Taxpayer ID/Employer ID/Other Nos.:          CHAPTER: 7
00−0000000



                                         NOTICE OF TRANSMITTAL OF
                                            RECORD OF APPEAL



All documents regarding the notice of appeal filed in the above referenced proceeding on August 18, 2021, document
number 144, have been transmitted to the United States District Court for the Southern District of New York.

The record of appeal is complete and available electronically under civil case number 21−cv−7122 assigned to the
Honorable Alvin K. Hellerstein.

Check the District Court Docket Sheet for the Briefing Schedule.

Please note that the United States District Court may request copies of all of the documents listed in the designation.


Dated: September 21, 2021                                               Vito Genna
                                                                        Clerk of the Court
